CONNOR, J.,
concurring. I have carefully examined tbe record in this case, especially those portions referred to- in tbe petition to rehear. I do not understand that any denial is made of tbe principle upon which tbe defendant’s liability for a breach of duty to protect tbe plaintiff from injury or assault is made, or that it is denied that if tbe defendant’s agents participated therein- or failed to protect tbe plaintiff from such assault, if they could have reasonably apprehended or prevented' tbe same, is brought into question by tbe petition to rehear. The authorities cited in tbe opinion filed at last term amply sustain tbe conclusion reached by tbe Court, and I do not deem it necessary to review them or further discuss that phase of tbe case.
Tbe first assignment of error in tbe petition is a suggestion that “on pages 72 and 73 of the record tbe re-direct examination of Thomas McBryde discloses two exceptions, being numbers 4 and 5.” It was urged that bis declaration could not be considered as a part of the res. gestee. “It was a narrative *521of a past occurrence and could only bave been received for the purpose of corroboration; that the judge did not restrict it to that purpose, but left it to the jury without explanation.” The petitioner says these exceptions were overlooked by the Court. The record, in respect to this testimony, shows that the witness was being examined in regard to seeing a man raise his arm and motion in the direction of the plaintiff. The Court asked him if he said anything to plaintiff at the time he saw the motion made, to which witness responded: “Not at that time, but afterwards.” Counsel then asked: “How long afterwards?” Witness answered: “Just right afterwards.” Objected to by defendant; overruled. Defendant exeeptecL Q. “What did you tell Seawell when that motion was made?” Defendant’s counsel interposed the question: “How long afterwards — how many minutes?” Ans. “It was a minute.” Plaintiff’s counsel then asked: “What did you say ?” Witness answered: “I told Mr. Sea-well that that man with the red head threw an egg at him, for I saw him do it.” Counsel asked: “Had Seawell made an assault on him?” Ans. “No, sir.” Defendant objected to this evidence; overruled. Exception. It appears that this witness had sworn on his direct examination that he was the news-boy on the train; that he saw but one egg thrown; that it was by Paul Carroll, “a red-headed fellow.” That witness was standing on the platform. It seems that in consequence of what witness said, plaintiff went to Carroll, drew his cane and asked him if he threw the egg. Carroll denied it. After the first egg was thrown, two others were thrown. About two and three-fourths minutes elapsed between the throwing of the first and the last egg. It is very difficult, unless the entire testimony is set out, to describe the transaction as it occurred. It will be well to keep in mind that all the eggs were thrown while the cars were standing at the depot, about three minutes. It is very doubtful whether, under the rules prescribed by *522the Court for noting exceptions, the record presents any exception to the portion of the testimony to wbicb the assignment of error is pointed. However this may be, I think the declaration of McBryde was competent as a part of the res gestee. He testified that it was made a minute after1 Carroll threw the first egg and before the transaction was concluded. It is difficult to fix the precise time within which a declaration must be made to1 entitle it to be admitted as a part of the res gestee. We do not find that the courts or text-writers have undertaken to do- so. The principle under which such testimony is admitted as an exception to the general rule rejecting hearsay evidence is discussed and the authorities reviewed by Mr. Justice Montgomery in Bumgardner v. Railroad, 132 N. C., 438. See also Harrill v. Railroad, 132 N. C., 655. In State v. McCourry, 128 N. C., 594, the Court, speaking through Mr. Justice Clark, quotes with approval the following language from 1 McLain Cr. Law, sec. 411: “Evidence of the entire transaction is admissible, and of the surroundings.” “Declarations and exclamations made by by-standers have been held admissible as a part, of the transaction.” Ibid., sec. 411. Mr. Underhill, in his work on Criminal Evidence, secs. 96 and 97, says: “Oh the whole, the res gestae cannot be arbitrarily confined within any limits of time. The element of time is not always material. If the declarations are narrative and descriptive in their form and character, if they are not the impromptu outpourings of the mind, they should be rejected, though uttered only a few minutes after the main transaction. The spontaneous, unpremeditated character of the declarations, and the fact that they seem to be the natural and necessary concomitants of some rele1-vant transaction in which their author was a participant, constitutes the basis of their admission as evidence. If a sufficient period has intervened between the act and the statement for consideration, preparation or taking advice, the statement *523may be rejected. Tbe mere likelihood or probability that the statement was the result of advice or consideration may exclude it. Actual preparation need not be shown. Declarations made immediately after the principal transaction have been received in homicide cases. And the American cases, as a rule, do not sustain the strict Etaglish doctrine that the declarations, to be admissible, must be strictly contemporaneous with the main transaction, if the declarations are illustrative verbal acts and not mere narratives of what has passed.”
It would be difficult to reconcile the numerous cases in which the competency of declarations, offered as a part of the res gestee, are admitted or rejected. We can only seek to adhere to the general principles and apply it to the cases as-they arise. I think the declaration in this case is within the principle.
The next assignment of error is that the plaintiff was permitted to show by Ramseur that he was laughing at the egg-throwing after it was over; that the admission of this as substantive testimony was erroneous, and that his Honor expressly said that he admitted it as affecting the credibility of the witness. As the train came up Ramseur went to the express car; he heard a noise and looked around and saw that the egg had struck the plaintiff; that he was reaching down pulling something out of his collar'. The witness' went back of the platform, and did not go where the plaintiff was. To the question, “Ton were laughing at the time ?” he answered r “I suppose I was laughing, like everybody else was.” He said that he was laughing as he started back when he saw the plaintiff getting the egg out of his collar. To the question, “What were you laughing at ?” he answered: “I reckon I must have been laughing at that.” He further said that he saw tire plaintiff go up to’ Carroll and raise his cane. The witness then went behind the semaphore, where he could not see the plaintiff; did not intend to hide from him; made no *524remonstrance to the egg-throwing. It was in evidence on the part of the plaintiff that the crowd throwing the eggs had been in the witness’ office and that they came out together with the witness. The witness had denied this, and had testified that he saw no eggs thrown. It was. further in evidence that two eggs were thrown' after the witness saw the plaintiff getting eggs from his collar. Taking the whole testimony together, the fact elicited from Ramsour that he was laughing at the time and under the circumstances, was competent evidence to be considered by the jury, bearing upon the question whether he was aiding, abetting and encouraging tbe crowd in throwing the eggs, or failing to discharge his dnty to protect the plaintiff.
It will be observed that the plaintiff declares in two canses of action: the first charging active participation in the assanlt, and the second, that they neglected, failed and refused to1 restrain the conduct of the persons making the assault, or1 in any manner interfere with them, or to protect or'offer protection to the plaintiff against said assaults, etc. Certainly the fact testified to by him was relevant to the second canse of action. It could not successfully be contended that the agent of a railroad company could, under the circumstances testified to by the witness, pursue the course which he describes without a violation of duty to the passenger who was entitled to his protection, or at least to some effort to protect him after he saw the conditions by which he was surrounded. It is true there was much conflicting evidence in regard 1» these mattery but in the light of the charge the jury have found the fact to he as contended by the plaintiff. The fact that his Honor stated that it was competent to affect the credibility of the witness cannot affect the right of the plaintiff to have it considered by the jury in any other light to which he was entitled. The learned counsel for the defendant earnestly insists that this ruling is in conflict with the case of Phifer v. *525Railroad, 122 N. C., 940. In that case the issue was directed to the inquiry of negligence. The plaintiff was asked the question: “Were you careful?” Mr. Justice. Montgomery; speaking for the Court, says: “The answer to the question was one of opinion merely, and whether the plaintiff was careful while engaged in his work upon the trestle was not a matter of expert testimony, but of judgment and-common experience to be passed upon by the jury upon a detailed statement to them of the facts and circumstances connected with his conduct on that occasion.” With reference to the contention of counsel, there is a marked distinction between the two cases. Whether or not a man was laughing and at what he was laughing are not expressions of opinion, but are statements of fact. The answer to this question does not involve, certainly in common parlance, any detailed statements of facts. It simply describes the frame of mind, attitude and feeling in respect to the transaction which was being-investigated. Surely no objection could be made to asking a witness whether he was crying, whether he was mad, whether he was standing still or moving. These and like questions are competent for the purpose of showing the relation which the witness bore at the moment to the transaction and the parties thereto. The Court well decided that whether or not a man was careful depended not upon his own opinion, but upon the statement of facts, conduct, attitude, etc., from which the conclusion was to be drawn by the jury. After the most careful consideration we are of the opinion that the exception cannot be sustained.
The next exception states “that there was no testimony to show that Samsour, the agent, knew that any assault was. contemplated, nor that it was made, until it was actually made, when he was further from the crowd than the plaintiff was; and all the evidence shows that with the means at hand it could not have been possible for him to have prevented it.” *526There was evidence from which tbe jury might have inferred that Kamseur knew’ or had reason to apprehend that some assault upon the plaintiff was contemplated by the parties who came to the station. The plaintiff testified that, while he was walking up and down at or near the track, he saw some people coming from the direction of Shelby towards the station, walking very rapidly; that they went into the station somewhere; that there were three doors on that side next to the track; that one door entered into' the private ticket ■office and another into the wareuroom; that these people would go into one of these doors, his recollection is, the middle door, stay in there a little while, and then line up on the platform and laugh and talk among themselves, nudge each other with their elbows, eyeing the plaintiff; that he paid very little attention to it, and that a remark of Mr. Webb called his attention to it more than anything else; that when the train was announced the door of the office, or room in which these people were, was opened and a man “with books or papers” of some kind came out, and the crowd came out with him; some came out in front of him; these were the men who- threw the eggs; the man with the “books or papers under his arm” came out in the midst of the crowd and the crowd lined up, all except the man with the books and papers under his arm; that he walked in the direction of the end of the platform towards Charlotte. There was evidence to the effect that Kamseur was the man with the books and papers. This evidence, if believed by the jury, was sufficient to justify the inference that the agent knew, or had reasonable grounds to believe, that some assault was about to be made upon the plaintiff. It is true that the agent denies all of this, but we are not passing upon the weight of the evidence.
The next assignment of error is directed to what is said in regard to the action of the Court during the trial. The opdn-*527ion filed at the last term disposes of this phase of the ease and there is no necessity for a further discussion of it.
The other exceptions are directed to the suggestion that Hamseur was sixty feet from the plaintiff and as far or further from the crowd as the plaintiff, and that there was no available means of stopping the egging or laughing and jeering. ITis Honor fairly submitted this aspect of the case to the jury, and their verdict will not be disturbed.
It is further assigned as error that the Court considered the evidence that Thrower, the conductor, was within fifteen or twenty feet of the plaintiff and offered no protection, and did not consider all of the evidence that he was much further from the crowd than the plaintiff was, and that the conductor was too far from the crowd to afford protection. The deposition of Thrower, the conductor, was read without objection, and no instructions were ashed by the defendant in regard to his testimony or his conduct, nor was any reference made to it by his Honor in his charge. The case was tried, evidently, upon the conduct of Hamseur and Carroll. If there was anything in the testimony of Thrower, which the defendant regarded as injurious, or if it desired the Gourt to withdraw any part of the testimony, or specially charge the jury in regard thereto, it should have so requested.
This case, while one of first impression, and we think it not improper to say we sincerely trust of last occurrence, has received the most careful consideration. This Court deals entirely with the question as to the liability of the corporation, without regard to the active actors in the transaction except in so far as the defendant’s duty is concerned. Upon the well-settled principles enunciated by this Court and sustained by the authorities, there is no reversible error in the record, and the petition to rehear is dismissed.
Petition dismissed.
Waliceb, J., concurs in the concurring opinion.